DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and/or alternatively under 35 USC 112(a) for failing to satisfy the written description requirement.
Regarding Claim 21 (and dependents), Applicant recites “an independent wireless charging signal provided by a dedicated inductive charging device”. However, to the extent that the instant claim limitation lacks antecedent basis in the instant specification the metes and bounds of what does or does not constitute an “independent” wireless charging signal and a “dedicated” inductive charging device is unclear. 
The ordinary definitions of “independent” are “not subject to control by others : SELF-GOVERNING”, “not affiliated with a larger controlling unit”, “not requiring or relying on something else : not contingent”…etc. It is unclear if Applicant is intending to require that the “wireless charging signal” is provided alone (without any ‘data’ – in contrast to those protocols provided for by Friedman and Wu which provide both wireless data and power, or if Applicant is intended to invoke some other meaning beyond that, i.e. the wireless charging signal is broadcast without ANY influence by a third party device (e.g. the wireless charging signal is not broadcast in response to any request or interrogation by the device to be charged – and is not influenced by whether the device is introduced or removed from proximity with the inductive charging – i.e. the wireless charging signal is a one-way signal that is ALWAYS broadcast irrespective of whether a device to be charged is present and the charging signal is not reduced or influenced by the charge state of the device being charged).
The ordinary definitions of “dedicated” are “devoted to a cause, ideal, or purpose : ZEALOT”, “given over to a particular purpose”. It is unclear if Applicant is intending to indicate that the wireless charging device is DEDICATED to only providing wireless charging signals (in contrast to the devices of Friedman and Wu which provide wireless charging and data transmission via the same signal) or DEDICATED should be reflective of the wireless charging device being locked to the device to be charged (i.e. the wireless charging device is ONLY useful for charging the particular device and cannot be used to charge any other device).
The discussion of the specific nature of the wireless charging device (as well as the specific nature of the signal itself) is very limited such that the instant disclosure is unable to give any clues or suggestions as to the precise scope of the offending claim limitations. To this extent Examiner submits that it is also impossible to determine compliance of the instant claim limitations with the written description requirement under 35 USC 112(a), first paragraph. Specifically, (Par. 34) describes a “handshake” protocol, which is suggestive that the inductive signal is not a “dumb” signal, but rather involves some degree of data exchange, although such a handshake signal may or may not be a separate waveform which is suitable for ONLY data, however this still suggests that the wireless charging signal exhibits some degree of dependency and therefore is not “independent” (at least not without further characterization of the metes and bounds of “independent” in the specification). Furthermore, it is unclear whether this “handshake” protocol is what makes the device “dedicated” or if this limitation requires a “secret handshake” whereby encryption keys are exchanged to ensure that only approved devices can make use of the charger.
Regarding Claims 32 (and dependents), Applicant recites the limitation “preprogrammed operating command” and “default function”. However, to the extent that these terms do not appear in the specification in any context the metes and bounds of the limitations are unclear and written description support to limit the commands/functions in such a manner is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, 29-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of U.S. Publication No. 2013/0317837 (“Ballantyne”).
Regarding Claims 21 and 32, O’Connor discloses a user-wearable (see 100; Fig. 1A) infusion pump (102, 302, 304), comprising:
a reservoir configured to contain a medicament (Par. 14); 
a drive mechanism configured to facilitate delivery of the medicament to a user (Par. 14 – RE: the “pump” apparatus, per se, i.e. the mechanism which mechanically affects delivery); 
a rechargeable battery configured to be charged wirelessly (Par. 14, 44);
an input button (Par. 45); and 
a processor (Par. 11, 16) functionally linked to the input button and configured to receive input for control of functions of the user-wearable infusion pump in response to input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53), 
wherein the processor is configured to: 
detect an input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53); and
cause a first, preprogrammed command to provide a first default function in response to the input ((Abstract; Par. 12, 39, 40, 46, 47, 53).
	O’Connor discloses the invention substantially as claimed except that the processor is configured to further determine at a time that the input was received from the input button whether or not an independent wireless charging signal provided by a dedicated inductive charging device was or was not being received by the user-wearable infusion pump and determine whether the perform the first function (in the absence of the wireless charging signal) or perform a second function, different from the first function, BECAUSE the wireless charging signal is present. Specifically, O’Connor describes a number of situational commands which can be performed in response to the input button, but fails to disclose any commands which are responsive to the determination of a wireless charging signal (see e.g. Par. 20, 21, 22, 25, 29, 39, 46).
	Examiner first notes that the specifically enumerated commands in O’Connor should be considered exemplary, not exhaustive, whereby the device can employ any command responsive to the input button which would have been obvious for the skilled artisan. For example, Ballantyne discloses a related medical pump (Par. 44) which is configured to, while charging, perform operations including upload/download data, synchronize, download and install system/software updates (Par. 486) wherein charging may be performed wirelessly by an inductive wireless charging device (Par. 485, 696, 699), wherein the device determines the presence of wireless charging via handshake (Par. 807) wherein, at least, some of such commands (e.g. “download updates”) requires user selection via the pump interface (Par. 486). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of O’Connor to perform, when confirmed to be connected to a wireless charging station, a docking procedure which includes, inter alia, determination of a system update and requires user confirmation at the pump to confirm the application of the system update (i.e. a second preprogrammed command, to perform different default function from the first function – e.g. bolus confirmation of O’Connor), as disclosed by Ballantyne, in order to allow the software/firmware of the pump to be updated while power is being supplied via an inductive wireless charging signal thereby ensuring that the system update is not interrupted by a lower power event thereby corrupting or damaging the install and thereby interfering with or “bricking” the operation of the infusion pump.
Regarding Claim 22 and 33, O’Connor discloses the invention substantially as claimed except for explicitly reciting that the “button” is “a single button”. Examiner notes that O'Connor only recites “a button” or “the button” in the singular, never the plural, strongly implying that only a single button is present (see Par. 39, 45, 46, 53). Examiner submits that such grammar can be used as evidence to characterize the invention of O'Connor as a single button operation infusion pump. Furthermore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor as a single button device (supplying only the one specifically disclosed button) as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since only a single button (and its function) are described by O’Connor, elimination of any second buttons (not described) would be obvious as no function is given to any hypothetical second button. Lacking any disclosure to a second button (and disclosure of any function associated with a second button) providing the device including only the disclosed button would be clearly obvious.
Regarding Claims 23 and 34, O’Connor explicitly illustrates the pump to not include a display screen (see Fig. 1-3B). However, O’Connor never explicitly recites that the pump positively excludes the presence of a screen, only disclosing that “a visual display” (Note not necessarily a screen) is optional (see Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor without a display screen, allowing other recited structures to serve as the output device (e.g. a speaker, a vibration generator, electrodes, or lights; see Par. 45), as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding Claims 24 and 35, O’Connor discloses the processor is further configured to wirelessly communicate (124, 126) pump information to a separate device for display on the separate device (see e.g. 116, 112; Fig. 1B; Par. 29).
Regarding Claims 25 and 36, O'Connor discloses that the pump may include an indicator light (Par. 45, 53).
Regarding Claims 26/37 and 27/38, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above).
	Regarding Claim 29 and 40, O’Connor (as modified in view of Ballantyne – see above) obviates the implementation of an inductive wireless charging signal, i.e. a specific well-known species within the genus identified by O’Connor to obtain a predictable and expected outcome.
	Regarding Claims 30 and 41, O’Connor describes that the first function may include a medicament delivery operation with the user-wearable pump (see e.g. Par. 39).
	Regarding Claims 31 and 42, O’Connor, as modified in view of Ballantyne, provides for the second function to be inclusive of initiating a software update protocol (see above).

Claim(s) 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of U.S. Publication No. 2013/0317837 (“Ballantyne”) as applied above, and further in view of U.S. Publication No. 2014/0175682 (“Johnson”)
Regarding Claims 28 and 39, O’Connor discloses the invention substantially as claimed except that the indicator light is illuminated differently to differentiate between the execution of the first function and the second function. However, Johnson discloses a related medical device (RE: a pump) likewise having an indicator light (Par. 62), the light being illuminated to indicate operation of different commands of the device (Par. 63) wherein the light may be differently illuminated (e.g. color or pattern; Par. 63) depending on the specific command/function being performed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the indicator light of the invention of O’Connor to distinctly illuminate depending on the confirmed function, as disclosed by Johnson, in order to convey additional information to the user in the form of a user comprehendible code unique to the specific function command thereby permitting the user to visually confirm proper execution of the device.

Claim(s) 21-22, 25-27, 29-33, 36-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of  U.S. Publication No. 2017/0179749 (“Mansour”).
Regarding Claims 21 and 32, O’Connor discloses a user-wearable (see 100; Fig. 1A) infusion pump (102, 302, 304), comprising:
a reservoir configured to contain a medicament (Par. 14); 
a drive mechanism configured to facilitate delivery of the medicament to a user (Par. 14 – RE: the “pump” apparatus, per se, i.e. the mechanism which mechanically affects delivery); 
a rechargeable battery configured to be charged wirelessly (Par. 14, 44);
an input button (Par. 45); and 
a processor (Par. 11, 16) functionally linked to the input button and configured to receive input for control of functions of the user-wearable infusion pump in response to input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53), 
wherein the processor is configured to: 
detect an input received via the input button (Abstract; Par. 12, 39, 40, 46, 47, 53); and
cause a first preprogrammed command to execute a first default function in response to the input ((Abstract; Par. 12, 39, 40, 46, 47, 53).
	O’Connor discloses the invention substantially as claimed except that the processor is configured to further determine at a time that the input was received from the input button whether or not an independent wireless charging signal provided by a dedicated inductive charging device was or was not being received by the user-wearable infusion pump and determine whether the perform the first function (in the absence of the wireless charging signal) or perform a second function, different from the first function, BECAUSE the wireless charging signal is present. Specifically, O’Connor describes a number of situational commands which can be performed in response to the input button, but fails to disclose any commands which are responsive to the determination of a wireless charging signal (see e.g. Par. 20, 21, 22, 25, 29, 39, 46).
	Examiner first notes that the specifically enumerated commands in O’Connor should be considered exemplary, not exhaustive, whereby the device can employ any command responsive to the input button which would have been obvious for the skilled artisan. Mansour discloses a device (102) with an inductively, wirelessly rechargeable battery (Par. 20) wherein when the device is placed on an inductive charging device (106) the system determines the receipt of a wireless charging signal and when a button of the device is pressed it will display battery charge information, for example a percentage of the battery being charged (Par. 16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of O’Connor to perform a second preprogrammed command to execute a second, default function of displaying the battery charge level/state (a function different from the bolus delivery confirmation first function), when the button is pressed during wireless, inductive charging, as disclosed by Mansour, in order to allow the user to initiate battery level display while charging such that a constant-on recharge light does not disrupt/distract the user when battery level display is not desired.
Regarding Claim 22 and 33, O’Connor discloses the invention substantially as claimed except for explicitly reciting that the “button” is “a single button”. Examiner notes that O'Connor only recites “a button” or “the button” in the singular, never the plural, strongly implying that only a single button is present (see Par. 39, 45, 46, 53). Examiner submits that such grammar can be used as evidence to characterize the invention of O'Connor as a single button operation infusion pump. Furthermore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor as a single button device (supplying only the one specifically disclosed button) as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since only a single button (and its function) are described by O’Connor, elimination of any second buttons (not described) would be obvious as no function is given to any hypothetical second button. Lacking any disclosure to a second button (and disclosure of any function associated with a second button) providing the device including only the disclosed button would be clearly obvious.
Regarding Claims 25 and 36, O'Connor discloses that the pump may include an indicator light (Par. 45, 53).
Regarding Claims 26/37 and 27/38, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above).
Regarding Claim 29 and 40, O’Connor (as modified in view of Mansour – see above) obviates the implementation of an inductive wireless charging signal, i.e. a specific well-known species within the genus identified by O’Connor to obtain a predictable and expected outcome.
Regarding Claims 30 and 41, O’Connor describes that the first function may include a medicament delivery operation with the user-wearable pump (see e.g. Par. 39).
Regarding Claims 31 and 42, Examiner submits that O’Connor, as modified by Mansour, to define a second function which comprises checking and displaying the charge level may be considered a “test routine” of the pump, whereby the processor undergoes a battery status check – a subspecies of “test routine”.

Claim(s) 23, 24, 27, 28, 34, 35, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0173261 (“O’Connor”) in view of  U.S. Publication No. 2017/0179749 (“Mansour”) as applied above, and further in view of U.S. Publication No. 2013/0042865 (“Monsees”).
Regarding Claims 23 and 34, O’Connor explicitly illustrates the pump to not include a display screen (see Fig. 1-3B). However, O’Connor never explicitly recites that the pump positively excludes the presence of a screen, only disclosing that “a visual display” (Note not necessarily a screen) is optional (see Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor without a display screen, allowing other recited structures to serve as the output device (e.g. a speaker, a vibration generator, electrodes, or lights; see Par. 45), as it has been held that elimination of an element (and is function) requires only routine and customary skill in the art, see Ex Parte Wu,10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
However, to the extent that Mansour does not disclose any particular means for affecting display of the battery level other than a display “screen” the following is presented. Monsees discloses a rechargeable medical device (100, 200, 300) comprising a single button (102, 302) and an LED light (with no display screen), whereby the LED light can be situationally commanded to display the battery charge state/level as a series of flashes and colors (Par. 68 and 87). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the LED(s) of the modified invention of O’Connor to be used to convey the battery charge state and not a “display screen”, as disclosed by Monsees, in order to avoid the expense of including an irrelevant display screen when the explicitly supplied LED(s) of O’Connor can accomplish the same function.
Regarding Claims 24 and 35, O’Connor discloses the processor is further configured to wirelessly communicate (124, 126) pump information to a separate device for display on the separate device (see e.g. 116, 112; Fig. 1B; Par. 29).
Regarding Claims 27/38 and 28/39, O’Connor discloses the indicator light (RE: output device; see Par. 45, 53, 46) is functionally linked to the input button such that the indicator light illuminates to indicate that input has been received via the input button (Par. 46, i.e. the “output device may similarly alert the user after execution of the action”), the indicator occurring for the commands in general (which would include the first and second function commands described above). Furthermore, modification of the indicator light(s) in view of Monsees, as directed above, provides for clear indication as the performance of the second function, i.e. the battery check – whereby such an indication is clearly a “differently” illuminated indicator from that used for the first function.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues (Pg. 9) that “one skilled in the art would understand that a ‘dedicated inductive charging device’ would refer to the inductive charging pad disclosed in the specification and other similar devices”. However, this is not found persuasive. Again, Examiner affirms that the phrase “dedicated” (or any analogs thereof) are not afforded any context in the specification and while claims are to be interpreted in light of the claims it is improper to import limitations from the specification into the claims where not otherwise required. The “inductive charging pad” (180) is never prefaced as a “dedicated” charging pad and the only use of the term “dedicated” is used in association with a disclosed “remote control” which is suggestive that ‘dedicated” (see Par. 26, 27, 29, 33) should be considered a slaved device (in contrast to a universal/agnostic device) which is particular to the specific infusion device and uses proprietary, non-universal interoperative standards. 
In other words, it is unclear whether a “dedicated inductive charging device” would force some sort of particular, exclusively paried device which would be incapable of charging other inductively charged device (e.g. an APPLE WATCH™, IPHONE™, or other such similar devices). This is particularly salient to the extent that Applicant discloses at least two embodiments of an “inductive charging pad” inclusive to one embodiment (Fig. 5B) that has a “cover 182 having a cutout sized to receive pump 102 in order to properly position and retain pump 102”. It is unclear if such a “dedicated inductive charging device” must similar be purpose built with unique geometry (or a unique handshake protocol – see Par. 34 – potentially also including an encrypted/keyed portion to limit the infusion device to charging ONLY from the specific and particular inductive pad and prevent the specific and particular inductive pad from charging other devices) that renders it unsuitable for inductive charging of any other device.
Applicant suggests that dedicated might be interpreted as “an inductive charging pad, whose primary or sole function is to provide charging power to another device, as opposed to a laptop or other device that can provide power as a secondary function to other primary functions of the device”. However, Examiner notes that this suggested definition by Applicant is not commensurate in scope with the term “dedicated” and arguably any device which has a “secondary” function would not be considered a “dedicated” charging device to the extent that it is not “designed to do only one particular type of work; used for one particular purpose”, see Oxford Learner’s Online Dictionary. This forms the crux of Examiner’s stance, whereby “dedicated” is not afforded context in the specification and the ordinary definition runs contrary to the definition insisted upon by Applicant in the accompanying Remarks/Arguments. The ordinary artisan, in light of the instant claims and specification, would not be supplied to any clear, consistent, and coherent standard for determining what is and what isn’t a “dedicated”, “independent” charging device for the instant user-wearable infusion pump system.
Furthermore, Examiner submits that the definition, as supplied by Applicant, is itself indefinite to the extent that there is no clear standard for determining what is a primary or secondary function, particularly to the extent that it speaks not only to how the device is currently being used, but also a supposed intention of design. For example, the art is known to include inductive charging pads that include clocks, speakers, weather stations, spaces for multiple devices…etc. It is unclear whether any of these such devices which perform additional functions such as giving the time, playing music, charging additional devices…etc. would or would not be considered “dedicated” under such a definition as the artisan is left to speculate what is the primary function of the device versus a secondary function – e.g. if the charging station includes a clock which ALWAYS broadcasts the time then the device would be useful 100% of the time as a clock while the device would only be useful for inductive charging for the discrete periods of time where the pump system is supplied in union with the charging device, this would arguably suggest that the primary function of the device is a clock with an added secondary function of ALSO charging the infusion pump. 

It is unclear what additional functions a manufacturer could or could not add to this charging pad before it could no longer be considered a “dedicated” charging device – in fact the definition of “dedicated” – see Oxford Learner’s Online Dictionary, is suggestive that the ordinary definition requires exclusive design to ONE particular type of work suggesting that adding any secondary function (e.g. even a tiny LCD clock) would cause this charging device to no longer be considered a “dedicated” charging device under normal understanding of the dictionary definition.


    PNG
    media_image1.png
    1200
    1200
    media_image1.png
    Greyscale

Supplemental Figure: an ACURITE™ inductive charging station that also functions as a weather station


    PNG
    media_image2.png
    1000
    1000
    media_image2.png
    Greyscale

Supplemental Figure: an unbranded clock radio that also functions as an inductive charging station



    PNG
    media_image3.png
    780
    791
    media_image3.png
    Greyscale

Supplemental Figure: An inductive charging pad that has purpose built spaces for other devices and also includes a clock.

Furthermore, such definition would seem to also consider the intent of the user of the device as to WHY they have purchased and supplied in determining the “primary” versus “secondary” functions of the device. For example, if a multi-purpose device (such as a laptop) which, while capable of performing other functions, is only used by the user for purposes of charging the infusion device would be suggestive of a “dedicated” device where the “primary” function (as defined by the user) is charging the infusion device irrespective of whether it can or cannot perform additional “secondary” functions (where the presence of the “secondary” functions did not factor into the user’s decision to purchase the laptop).
Applicant argues (Pg. 10) that “the present application expressly discloses that inductive charging can be carried out using known standards such as the Qi open interface standard” and that such a standard would be understood that “the charging signal provided by such standards is an ‘independent inductive charging signal’ that serves solely to charge a device. However, this is not persuasive. Examiner notes that such a particular standard is noted to be only exemplary, not exhaustive (see Par. 32) and this particular standard is never linked to the qualifier “independent”. Furthermore, Examiner notes that the specification is suggestive that any “known standards” can be used (and it would be unclear if Qi is or is not an example of such an “independent” standard). Likewise it is unclear if such an “independent” standard would or would not preclude ANY non-charging data exchange, inclusive to the “handshake” described in the specification (see Par. 34).
The ordinary definitions of “independent” are “not subject to control by others : SELF-GOVERNING”, “not affiliated with a larger controlling unit”, “not requiring or relying on something else : not contingent”…etc. Examiner submits that an “independent” charging signal would generally be more suggestive of an “always on” charging signal which broadcast indiscriminately without concern over what devices (if any) are using that signal for charging and would be suggestive of a prohibition against ANY non-charging data exchange (in contrast to Par. 34 where a “handshake” that limits broadcast of a charging signal only when an uncharged infusion device is present would be strongly suggestive of a “dependent charging signal”) or a signal which is induced responsive to the presence of the device to be charged. 
These limitations appear to be purpose built to avoid certain prior art references (RE: Friedman or Wu), but fail to take into consideration the instant disclosure by laying out a strong, clear framework for written description support as well as clear direction as to the metes and bounds of the claims for purposes of both determination of applicable prior art during examination as well as setting forth clear property lines for would-be infringers so they might be made clearly aware of what they may or may not do in design and manufacture of a “an independent wireless charging signal provided by a dedicated inductive charging device”. Examiner submits that a plain reading of this limitation would be generally be suggestive of a single purpose charging device that can perform no other function than charging this particular infusion device (RE: “dedicated”), where the charging device indiscriminately broadcasts a one-way, “dumb” charging signal irrespective of whether or not the instant infusion device needs to be charged (RE: “independent”). However, to the extent that Applicant has come to a different conclusion as to the “metes and bounds” irrespective of support for a plurality of different arrangements in the specification which might or might not be considered to read upon the claim limitation, rejection under 35 USC 112 is necessary.
Applicant argues (Pg. 10) that “the functions carried out upon receiving the input are preprogrammed, default functions…” However, “preprogrammed, default functions” would be considered a specific subset of “functions” and not necessarily commensurate in scope with those particularly identified in Fig. 6. To wit, the fact that the Example in Figure 6 uses nonce terms such as “Function A” and “Function B” would be suggestive that these are not “preprogrammed, default functions”, but rather have some degree of selectability/customizability so that the device may be changed to perform different selected functions depending on the desire of the user. Specifically, the disclosure to Fig. 6 describes these functions as functions which the device can be “configured to enable and/or initiate” and these functions can be selected from a bank inclusive to “initiating a medicament bolus or delivery of medicament, communicatively coupling the pump to a remote display and/or user interface, communicatively coupling the pump to a remote glucose monitor, initiating a status check, etc.”, whereas “Function B” describes a different function which can be “configured to enable and/or initiated” inclusive to “suspending delivery of medicament, initiating a low-power or shelf mode for the pump, resetting the pump processor, communicatively coupling the pump to a remote display and/or user interface, communicatively coupling the pump to a remote glucose monitor, initiating a test routine, initiating a software update protocol, etc.” It is unclear on who is performing this “configuring” step of assigning functions to the button press and as such the metes and bounds of “preprogrammed, default functions” is unclear. For example, if the software allows the end user to “configure” what functions the device performs would these functions be considered “preprogrammed, default” functions or would these “default” functions need to be immutably programmed/configured from the manufacturer.
In response to applicant's arguments against the references individually (see Pg. 10-12), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Firstly, Applicant’s arguments make no mention of the Mansour reference as applied to O’Connor. Secondly, Applicant’s arguments appear to focus on O’Connor or Ballentyne alone and fail to present arguments speaking as to the incorporation of the teachings of Ballentyne into modification of O’Connor as it pertains to the plurality of situational commands configured to be performed by a button press in O’Connor inclusive to performing system updates and data updates, wherein Ballentyne discusses limiting system updates (among other functions) to instances wherein the medical device is charging. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of O’Connor such that a second function different from the first function (e.g. initiating a system update/data writing process) is performed upon application of user input when and only when in the presence of an independent charging signal in order to prevent critical system updates or overwriting of programming data be interrupted due to lack of sufficient charge.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/08/2022